United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                               _____________

                               No. 96-3538MN
                               _____________

United States of America,        *
                                 *
               Appellee,         *   Appeal from the United States
                                 *   District Court for the
     v.                          *   District of Minnesota.
                                 *
Lorenzo Martin Devine,           *         [UNPUBLISHED]
                                 *
               Appellant.        *
                          _____________

                      Submitted:     March 14, 1997

                          Filed: March 26, 1997
                              _____________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                          _____________


PER CURIAM.


     Lorenzo Martin Devine appeals the district court’s order
revoking   Devine’s    supervised      release      and    imposing   a   term   of
imprisonment followed by a period of supervised release.                     In a
brief filed under Anders v. California, 386 U.S. 738 (1967),
counsel contends Devine’s revocation hearing was untimely under
Federal Rule of Criminal Procedure 32.1(a)(2).              The record does not
support counsel’s contention, see United States v. Blunt, 680 F.2d
1216, 1219 (8th Cir. 1982), and Devine suffered no prejudice from
the delay before his federal revocation hearing,              see United States
v. Chaklader, 987 F.2d 75, 76-77 (1st Cir. 1993) (per curiam); cf.
United States v. Smith, 80 F.3d 1188, 1191-92 (7th Cir. 1996).
Counsel also contends the district court lacked authority to impose
a punishment that combined imprisonment and supervised release on
revocation of Devine’s original supervised release term; however,
this argument is foreclosed by our decision in United States v.




                               -2-
Love, 19 F.3d 415, 416 (8th Cir.), cert. denied, 115 S. Ct. 434
(1994).   Based on our review of the record, we find no nonfrivolous
issue for appeal.    See Penson v. Ohio, 488 U.S. 75, 80 (1988).   We
thus affirm the district court.


     A true copy.


           Attest:


                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -3-